Citation Nr: 1821507	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-64 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of a 100 percent evaluation for fecal incontinence, to include entitlement to an evaluation in excess of 30 percent.

2.  Entitlement to restoration of special monthly compensation (SMC) based on the need for regular aid and attendance from to March 1, 2017.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  At the time of the December 2016 rating decision that effectuated the reduction from 100 to 30 percent for fecal incontinence, there is no change in the overall disability rating, the disability had been rated for a period less than 5 years, and reexamination had disclosed improvement in the disability; fecal incontinence is not manifested by extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.

2.  At the time of the December 2016 rating decision that discontinued SMC for regular aid and attendance, the benefit had been in effect for a period less than 5 years and reexamination had disclosed that the Veteran did not require the aid and assistance of another due to service-connected disability.


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent rating from March 1, 2017, and an evaluation in excess of 30 percent for fecal incontinence from March 1, 2017, is not warranted.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.344, 4.114, Diagnostic Code 7332 (2016).

2.  The criteria for restoration of SMC based on the need for regular aid and attendance from March 1, 2017, are not met.  38 U.S.C. § 5112 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not alleged prejudice or any issues with the duty to notify or the duty to assist, to include those that involve a rating reduction or discontinuance under 38 C.F.R. § 3.105(e).  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Rating Reductions and Discontinuances

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 100 percent evaluation for fecal incontinence and SMC for aid and attendance were awarded effective March 3, 2015, and were reduced (fecal incontinence) and discontinued (SMC), respectively, effective March 1, 2017, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Thus, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case; but rather, 38 C.F.R. § 3.344(c) applies in this appeal, which provides that evidence disclosing improvement in the disability is sufficient alone to warrant reduction in a rating.  See 38 C.F.R. § 3.344(c).

A.  Fecal Incontinence - Reduction

The Veteran's fecal incontinence disability is evaluated under Diagnostic Code 7332 for rectum and anus, impairment of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Diagnostic Code 7332 provides a 30 percent rating for occasional involuntary bowel movements necessitating the wearing of a pad; a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements; and a maximum 100 percent rating for complete loss of sphincter control.  Id.

In a May 2015 rating decision, the granted service connection for fecal incontinence with loss of sphincter control and assigned a 100 percent evaluation based on reports of VA examination dated on March 3, 2015.  The examination reports reflect that the Veteran had complete bowel loss.  Symptoms were reported to be as follows:  Leakage necessitating wearing of pad; constant slight leakage; occasional involuntary bowl movements; extensive leakage; fairly frequent involuntary bowel movements; and complete loss of sphincter control.  The examiner stated that the current symptoms included "leaking stools with loss of bowel control.  He is unable to make it to the restroom most of the time.  He constantly has to wear an adult diaper."

In a September 2015 rating decision, the RO proposed to reduce the disability evaluation for fecal incontinence from 100 to 60 percent based on examination reports showing improvement.  No notice letter of the proposed action is associated with the claims file.  Again, in an April 2016 rating decision, the RO proposed to reduce the disability evaluation for fecal incontinence from 100 to 60 percent.  A letter dated in April 2016 notified the Veteran of the proposed action.  Also, on May 25, 2016, VA received from the Veteran a claim for increase for fecal incontinence.  A May 2016 a notice of disagreement from the Veteran, regarding the proposed reduction, reflects his report that he still wears a diaper due to fecal incontinence.

Report of VA examination dated on October 10, 2016, reflects that fecal incontinence symptoms included leakage that necessitates wearing of pad and occasional involuntary bowel movements-consistent with the Veteran's report to VA.  Thereafter, in a December 2016 rating decision, the RO reduced the Veteran's disability evaluation for fecal incontinence from 100 to 30 percent, effective March 1, 2017, based on the medical findings of the October 2016 VA examination report.

Having carefully reviewed the evidence of record, the Board finds that restoration of the 100 percent rating from March 1, 2017, is not warranted because reexamination of the Veteran's disability in October 2016 clearly disclosed improvement in the service-connected fecal incontinence disability.  Additionally, the preponderance of the evidence is against an evaluation in excess of 30 percent for fecal incontinence.  The evidence reflects that fecal incontinence is not more nearly manifested by extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  38 C.F.R. § 4.3, 4.7, 4.114, Diagnostic Code 7332.  Again, report of VA examination dated in October 2016 shows that the Veteran had leakage that necessitated the use of pad and "occasional" involuntary bowel movements.  The term "occasional" is defined as occurring, appearing, or done at irregular or infrequent intervals.  See Merriam-Webster's Collegiate Dictionary, 858 (11th ed. 2012).  VA treatment records show no complaints or findings for extensive leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  Hence, the criteria for a higher evaluation are not more nearly approximated.

The Board notes that, although the RO notified the Veteran of a proposed reduction to 60 percent and then following the October 2016 VA examination actually reduced the rating to 30 percent, the Board finds that this does not warrant restoration of the 100 percent rating because this action did not reduce the overall amount of the compensation payable to the Veteran and, thus, the notice requirements of 38 C.F.R. § 3.105(e) did not apply.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that the provisions of 38 C.F.R. § 3.105(e) do not apply when there is no change in the overall disability rating).  Stated differently, the record shows that the Veteran had a combined 100 percent combined schedular rating since January 14, 2011; and that he continued to have a 100 percent schedular rating since March 1, 2017 (after the reduction to 30 percent for fecal incontinence).  See Rating Decision - Codesheet (January 2018).

With regard to the claim for increase, the Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for a higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation.  The Board further finds that a staged disability rating is not warranted as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a higher rating from that assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the claim is denied.  There is no doubt to resolve.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Restoration of SMC Benefits (Aid & Attendance) From March 1, 2017

Under 38 U.S.C. 1114(l), SMC is payable for being so helpless as to be in need of regular the regular aid and attendance of another.  38 C.F.R. §3.350(b).  The criteria for determining whether a veteran is so helpless as to be in need of regular aid and attendance are contained at 38 U.S.C. § 3.352 (a).  See 38 C.F.R. § 3.350(b)(3).

Under 38 U.S.C. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress, or to keep ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 U.S.C. § 3.352(a).

The Veteran seeks restoration of SMC for aid and attendance from March 1, 2017.  The record shows that, in a May 2015 rating decision, the RO grant SMC for aid and attendance from March 3, 2015.  This determination was based on evidence showing that the Veteran needed the help of another person with the activities of daily living.  In this regard, a March 3, 2015, VA examination report showed that the Veteran required the assistance of another-to feed himself at times; to attend to hygiene; to manage medication; to button clothing and attend to wants of nature; and for locomotion.

In a September 2015 rating decision, the RO proposed to discontinue SMC for aid and attendance because VA examination report dated in April 2015 and VA treatment records showed the Veteran did not require the assistance of another or otherwise meet the requirements for that added benefit.  This evidence demonstrated that the Veteran was able to independently eat, prepare his own meals, bathe and attend to other hygiene needs; that he did not require nursing home or medication management; that he could walk without the assistance of another person and was not confined to his immediate premise-he ambulated with the use of a cane; that he did not need assistance with caring for the needs of nature; that he was not unable to protect himself from the hazards or dangers incident to his daily environment.  The April 2015 VA examination report noted that, although muscle strength was 2/5 at the ankle and there was decreased sensation, there was no muscle atrophy of disuse and reflexes were normal.  The examiner identified no functional loss of any extremity.

VA outpatient records reflect that the Veteran ambulated independently with a cane.  A July 2015 VA treatment note indicated that the Veteran ambulated with a cane.  An August 2015 VA treatment note reflects that the Veteran was independent in his activities of daily living (ADLs) and walked without a cane on this day although with a slow, antalgic gait.  A December 2015 VA treatment note shows that the Veteran underwent back surgery (decompression - fusion); on discharge, it was noted that het Veteran's ability to perform ADLs was improved during this admission.

No action was taken on the September 2015 proposed action.  Instead, a February 2016 rating decision awarded the Veteran a temporary 100 percent rating based on the convalescence from December 10, 2015, to March 1, 2016.

In an April 2016 rating decision, the RO again proposed to discontinue SMC for aid and attendance because the Veteran did not require the assistance of another or otherwise meet the requirements for that added benefit.  It was noted that VA treatment records showed that the Veteran underwent L4-L5 decompression with lumbar fusion due to lumbar spondylolisthesis on December 10, 2015; and that progress notes indicated that he was able to perform ADLs and ambulatory with the use of a cane.  It was further noted that a January 2016 VA examination report showed decreased sensation on the left, but normal right lower extremity sensation with no finding of muscle atrophy of either extremity.  The RO notified the Veteran in an April 22, 2016, letter of the proposed action and provided him with 60 days to respond.  In a December 8, 2016, rating decision, the RO effectuated the proposed discontinuance of SMC based for aid and attendance effective from March 1, 2017.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against restoration of SMC for aid and attendance from March 1, 2017.  The evidence shows that the Veteran did not meet the criteria for SMC based on the need for aid and attendance of another at the time of the proposed discontinuance of SMC and at the time the proposed action was effectuated.  In this regards, neither the lay nor the medical evidence of record demonstrates that the assistance of another person is required because service-connected disabilities impact the Veteran's ability for self-care, including maintenance of hygiene, dressing, feeding, attending to the wants of nature, and ability to protect himself from the hazards or dangers incident to his daily environment.  Neither the lay nor medical evidence shows that the Veteran is or was "bedridden" or substantially confined to the immediate premises.

The Board has considered the Veteran's argument that VA should continue his SMC based on the need for aid and attendance.  He argues that discontinuance is not warranted for the following reasons:  He was driven by another person to the January 2016 VA examination; he wore a back brace at that examination; he used a wheelchair from the car to the examination area; he had just had back surgery and this exam was too soon to evaluate him; he wore a diaper, had "paralysis and decreased range of motion in the left leg;" he required the assistance of another for his ADLs; and he had nerve and requires medication.  See NOD (May 2016).  The Veteran further argued that SMC should not be discontinued as he has pain and difficulty with ADLs, to include that this would create financial hardship for his household of 5.  See NOD (January 2017).

The Board sympathizes with the Veteran's desire to continue this added benefit, and accepts that he has significant service-connected mental and physical disabilities that interfere with his quality of life as evidence by the 100 percent schedular evaluation in effect since January 14, 2011.  However, the Board finds that the medical evidence of record is more probative of whether the Veteran's service-connected disabilities require the aid and assistance of another because it was prepared by neutral, trained medical professionals after examining the Veteran and observing his behavior.  Although the Veteran utilized a wheelchair at the time of his January 2016 VA examination, this does not mean he could not walk independently at that time and the Veteran has not contended an inability to ambulate without the assistance of another person or described any ADLs that cannot be performed without the assistance of another person.  Furthermore, the medical evidence contemporaneous with and subsequent to the proposed discontinuance of SMC for aid and attendance shows that the Veteran was able to walk independently with a cane (and without) and he was independent in his ADLs.  The Veteran has not presented medical evidence to the contrary.  To the extent that the loss of SMC presents financial hardship, this is regrettable but the Veteran's contentions are essentially framed in equity-the Board is bound by law and without authority to grant benefits on an equitable basis alone.  Accordingly, the claim is denied.  There is no doubt to resolve.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Restoration of the 100 percent rating from March 1, 2017, and an evaluation in excess of 30 percent from March 1, 2017, for fecal incontinence is denied.

Restoration of SMC based on the need for regular aid and attendance from March 1, 2017, is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


